DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-11 are pending wherein claim 1 is amended and claims 10-11 are withdrawn from consideration 

Status of Previous Rejections
The previous rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Yasunaga et al. (JP 2007-254825) is withdrawn in view of the Applicant’s amendment to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2016/0047021). 
In regard to claim 1, Nakamura (‘021) discloses aluminum alloys sheets having compositions relative to that of the instant invention as set forth below ([0001] and [0015-0017]). 

Element
Instant Claim
(mass percent)
Nakamura (‘021)
(mass percent)
Overlap
Mg
0.4 – 1.0 
0.3 – 1.0 
0.4 – 1.0 
Si
0.6 – 1.2 
0.4 – 1.5 
0.6 – 1.2 
Cu
0.6 – 1.3 
0 – 1.0 
0.6 – 1.0 
Al
Balance
Balance
Balance


The Examiner notes that the amounts of magnesium, silicon and copper disclosed by Nakamura (‘021) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of magnesium, silicon and copper from the amounts disclosed by Nakamura (‘021) because Nakamura (‘021) discloses the same utility throughout the disclosed ranges. 
With respect to the recitation “for automotive structural member” in claim 1, this would a recitation of intended use that would not further limit the structure of the aluminum base alloy. MPEP 2111.02 II. Additionally, Nakamura (‘021) discloses wherein the aluminum alloys would be used for bodies, doors and fenders [0003]. 
With respect to the recitation “wherein an earing ratio is -13.0% or less” in claim 1, Nakamura (‘021) discloses cold rolling at a low reduction rate (less than 40%) for sheet flatness correction [0084]. Since Nakamura (‘021) discloses a substantially similar composition and processing, the claimed earing ratio would be expected. MPEP 2112.01 I. 
With respect to the recitation “and a VDA bending ratio is 95⁰or more” in claim 1, Nakamura (‘021) discloses annealing at a temperature in the range of 300 to 500⁰C as well as a substantially similar composition. Therefore, the claimed VDA would be expected [0071]. MPEP 2112.01 I. 
In regard to claim 2, Nakamura (‘021) discloses 0.3 to 1.0 mass percent magnesium, which encompasses the range of the instant invention [0015]. 
In regard to claim 3, Nakamura (‘021) discloses 0.4 to 4.5 mass percent silicon, which encompasses the range of the instant invention [0015].
In regard to claim 4, Nakamura (‘021) discloses 0.4 to 4.5 mass percent silicon, which encompasses the range of the instant invention [0015].
In regard to claim 5, Nakamura (‘021) discloses 0 to 0.5 mass percent iron, which is the same as the instant invention [0017]. 
In regard to claim 6, Nakamura (‘021) discloses 0 to 0.5 mass percent iron, which is the same as the instant invention [0017]. 
In regard to claim 7, Nakamura (‘021) discloses 0 to 0.5 mass percent iron, which is the same as the instant invention [0017]. 
In regard to claim 8, Nakamura (‘021) discloses 0 to 0.5 mass percent iron, which is the same as the instant invention [0017]. 
With respect to the recitation “wherein the aluminum alloy sheet for automotive structural member has such a bake hard property that, after 20 minute artificial aging treatment is performed at 180⁰C, a 0.2% proof stress is 250 MPa or more” in claim 9, the Examiner notes that because Nakamura (‘021) discloses a substantially similar composition, this property would be expected in the aluminum alloy sheet of Nakamura (‘021) if a 20 minute artificial aging treatment is performed at 180⁰C were performed on the aluminum alloy sheet. MPEP 2112.01 I. 

Response to Arguments
Applicant’s arguments have been considered, but are moot in view of the new grounds of rejection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759